DANIEL S. PEARSON, Judge,
concurring.
Since I take Judge Baskin’s opinion to mean that, as a matter of law, there is no reasonable hypothesis to support the appraiser’s assessment and that, in the circumstances of this case, the only hypothesis which could be used to arrive at a legal assessment is the income capitalization method, I concur. See Bystrom v. Equitable Life Assurance Society, 416 So.2d 1133 (Fla.3d DCA 1982).
SCHWARTZ, J., concurs in the opinions of both BASKIN and DANIEL S. PEARSON, JJ.